COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-09-141-CV
 
IN RE RICHARD LEE BOWEN                                                     RELATOR
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
petition for writ of habeas corpus and is of the opinion that the petition is
moot because relator is no longer confined. 
Accordingly, relator=s
petition for writ of habeas corpus is dismissed as moot.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
 
PER CURIAM
 
 
PANEL: 
LIVINGSTON, WALKER, and MEIER, JJ.
 
DELIVERED: 
May 26, 2009




     [1]See
Tex. R. App. P. 47.4.